Case 3:20-cv-00678-K Document 10 Filed 03/31/20 Pagelof1 PagelD 51

AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
Northern District District of Texas

Case Number: 3:20-CV-00678-K

Plaintiff:
Alejandro Zapata and
Javier Zapata

vs.

Defendant:

DJ Zeta, LLC, Isaias Santiago,
Jaime Santiago, Edwin Santiago
and Anthony Santiago

For:

John T. Wilson

16610 Dallas Parkway
Suite 1000

Dallas, TX 75248

Received by On Time Process Service on the 24th day of March, 2020 at 5:49 pm to be served on Jaime Santiago,
3423 Borger Street, Dallas, TX 75212.

|, Joshua Goodson, being duly sworn, depose and say that on the 27th day of March, 2020 at 12:27 pm, I:

delivered a true copy of the Summons & Plaintiffs’ Original Complaint with Exhibits; Report to USPTO;
Certificate of Interested Persons; Consent to Proceed Before A United States Magistrate Judge to Jaime
Santiago personally at the address of 3423 Borger Street, Dallas, TX 75212, and informed said person of the
contents therein, in compliance with state statutes.

"| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server in
good standing in the judicial circuit in which the process was served. | have personal knowledge of the facts set forth
in this affidavit, and they are true and correct."

 

Joshuz’Goodson G

PSC 17600 Expires 10/31/2021

  
 
 
  
  

Subscribed, Sworn to before me on the 30th day of

March, 2020/6y the affiant who is personally known to On Time Process Service
me. ; 1700 Pacific Ave
Y Suite 1040

 

Dallas, TX 75201
(214) 740-9999

   
       

TS

JON PEKAR ;
My Notary iD# 424424900 Our Job Serial Number: ONT-2020001402
Expires January 4 44, _ Ref: Zapatas

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1k
